Title: To Benjamin Franklin from Ingenhousz, 29 August 1781
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Vienna aug. 29th 1781
Give me leave to acquaint you, that I wrote an other letter to you the 23 of may, which I can make no doubt but you recieved in due time. I was in hopes of recieving a word in answer upon it and upon my former letters, but find me again disappointed. I think however, that your lettres, directed as I told you in my last can not fail of coming to hand. I recieved not long ago a lettre of Mr. Coffyn of Dunkerque, who, as you know Engaged in a mercantil speculation with Dr Bankroft and me, which was directed by Mr Sam. Wharton. He expresses not a little uneasiness about the silence of mr wharton, who promis’d him, as he did me, that he would write to each of us as soon as he should arrive in America, and give us an account of the Succes of the undertaking and send us the remittances of the Sale. He proposed to join with Dr. Bankroft in sending a lettre of atorney to some body else in Philadelphia on purpose to force Mr. wharton to give an account of his proceedings. He wanted me to join in this scheam. I answered him, that it was my opinion, we must expect an answer from Mr Wharton, (which answer could have miscarryed by circumstances of time) and that it was unbe coming to expose publickely the honour of a man, whose caracter seemed so respectable; but that he should not fail to write by several ways in our joint names to mr. wharton about it. As I lay’d out near a thousand pound St. on my own account in such like speculations, in which mr. wharton himself took a great share, it should be very hard for me to loose so great a Sum by trusting on a man, on whom I had the greatest confidence, the more, as mr. Coffyn writes me, that the most part of parcels were save arrived: viz elleven out of fifteen. As this affaire gives me great uneasiness, you would oblige me particularly to inform me, what your opinion is of the strange behavior of mr. wharton, who arrived Safe in february last. I Send you this, inclosed in one to mr. le Begue de Presle, which being directed to mr. de la Blancherie under couvert of the Count de Morepas can not fail to come to sight as I send it in the packed of the frensh Embassadour. I am very glad, that my Country man did beat of a Superior English force: but I think it shamefull for the king of England to bestow a ribbon upon admir. Parker on this occasion. It is rather a disgrace for adm Parker that he could not beet the Dutch, but was obliged to quit the field of battle, before an inferior force of a nation, which has been and is yet treated with so much indignity by the English. I begg you friendely to let me hear from you as soon as you can. I am very respectfully Your most obedient humble Servant
J. IngenHousz

I publish actualy in Holland a new treaty on the nature and use of dephlogisticated air and a manner of respiring it and purifying it with the utmost ease. A copper plate is joined to it. I will endeavour to send you a copy of it by the frensh Embassadour as soon as I will have received them. This air has a wonnderfull good effect in the first patient, I tryed it. He laboured under an asthma. I did tryed but once as yet.
  to mr. Benj Franklin a Passy.

 
Addressed: a Monsieur / Monsieur B. Franklin, Ministre / Plenipotent. des Etats unis de / l’Amerique / a Passy
Endorsed: Aug 29. 1781
